Mr. Justice Horton delivered the opinion of the court. The first point made by appellant is that the verdict is contrary to the evidence. The testimony is conflicting upon material points. No objection is presented as to instructions given or refused. A city ordinance provides .that any person using any portion of the street, etc., shall cause a red light to be placed “ at either end ” of any obstruction. Appellant dug a ditch in Coles avenue from near Cheltenham place to a point about 200 feet north of the starting point. It then .filled this ditch a distance of eighteen feet in front of the alley from which appellee came onto Coles avenue. There were then two ditches in Coles avenue dug by appellant, one running from the alley south and the other from the alley north. There was a red light at the south end of the original ditch and one at the north end. No such' lights were placed at the ends of the two ditches at or near the alley. The case was fully and fairly presented to the jury, and their finding upon the questions of fact we are not inclined to disturb. It is contended by appellant that the court erred in excluding testimony offered by it to show that it took “the same precautions which men in the same business ordinarily took.” The alleged error occurred during the examination as a witness, of the city inspector on duty in Coles avenue at that time. The record is as follows: “ Q. And you considered that everything had been done right % A. 1 did, sir. “ Q. Did you take precautions that you usually take ? A. Always; yes, sir. “ Q. Did they take the same precautions which men in the same business ordinarily took % ” To this last question the court sustained an objection, to which ruling appellant excepted. It does not seem to us that there was any error in this ruling. Whether it is ever permissible to make the comparison here sought to be made is, to say the least, doubtful. The only authorities cited to sustain that contention are Massachusetts cases. But those cases do not hold that the question in the case at bar, in the form the same is presented, is proper. At least one of those -cases holds that different degrees of care in different localities depend upon a great variety of circumstances. And the question must-be limited to the same vicinity and to property similarly situated or under similar circumstances. The answer to the question in this record might have been based upon what men did in London, or some other foreign city, and under circumstances entirely different, and as to property differently situated, and where there were different laws or ordinances. The trial court did not err in sustaining said objection. C. & E. I. R. R. Co. v. Driscoll, 176 Ill. 330, 335. Perceiving no reversible error, the judgment of the Cir,cuit Courtis affirmed.